Title: From James Madison to William Jarvis, 17 December 1802
From: Madison, James
To: Jarvis, William


Sir,
Department of State Washington 17 December 1802
I have received your several letters of 3d. 10 14 22 Augt. 6. 11. 22 Septr. 1 & 12 October last.
The assurances you gave the Minister of Foreign Affairs at your interview, being such as are warranted by our friendly intercourse with Portugal and peculiarly proper to be made on the occasion, are entirely approved. From the civility shewn on your reception it is anticipated that your future communications will be attended to in the same spirit. I observe however that you have already experienced the truth that the business of Government is not transacted with the celerity which is expected in the concerns of individuals and of which the latter are perhaps more susceptible. In relation to an event of so much importance to this Country as the interdiction of our flour, it was natural for you to feel anxiety and impatience for an answer to your memorial before you received it: but as a complaint of delay implies a censure, it is not often favourably listened to. It will therefore generally be most prudent to err on the side of patience. That memorial contains a variety of topics which for the most part are well selected and arranged, and it is to be regretted that it has not produced an effect, which might comport with the interests of our commerce. Unless a favourable opportunity should present itself for delicately retouching the subject in conversation or in connection with some other public representation which events may require, it must remain for some future order.
It is not intended that the Agents or Consuls of the United States should incur any expense for lawyers or otherwise in the support of individual claims depending before foreign governments or their Tribunals. The utmost that individuals can expect in such cases is the countenance and support of which they may avail themselves from the official weight and the experience of the public functionaries abroad.
In the Month of October last, the Intendant of Louisiana issued a proclamation, by which he has closed the port of New Orleans to all but Spanish vessels and inhibited the deposit of american produce at that place, which is stipulated by the Treaty with Spain. We have reason to believe that this measure has been taken without the concurrence of his superiors, and we hope that he will abandon it on cooler reflection and the interpositions which have taken place. Should the prohibition remain for any length of time it will greatly affect the interests of the Western Country; it has already excited considerable inquietude there, particularly in Kentucky.
I inclose you a copy of the President’s communication to Congress at the opening of the Session, and have the honor to be, Sir, very respectfully your Most Obt Sert.
James Madison
 

   
   RC (The Ella Strong Denison Library of The Libraries of the Claremont Colleges); letterbook copy (DNA: RG 59, IC, vol. 1). RC in a clerk’s hand, signed by JM. Docketed by Jarvis. Enclosure not found, but see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:451–52, 470–71, 482–83, 508–9, 554, 568–69, 596–97, 607.



   
   See JM to Rufus King, 16 Dec. 1802, n. 4.


